Case 2:18-cv-13653-BAF-MKM ECF No. 16 filed 01/08/20       PageID.48   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARTIS DELONEY,

            Plaintiff,

v.                                           Case No. 2:18-cv-13653
                                             Hon. Bernard A. Friedman
GRAND TRUNK WESTERN                          Mag. Mona K. Majzoub
RAILROAD COMPANY d/b/a CN,

            Defendant.

        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE


      This matter having come before the Court upon the stipulation of the parties,

and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that this matter is dismissed with prejudice

and without costs to any party.

      IT IS SO ORDERED. THIS IS A FINAL ORDER.

                                         s/Bernard A. Friedman
Dated: January 8, 2020                   Bernard A. Friedman
       Detroit, Michigan                 Senior United States District Judge

Stipulated and approved as to form and content:


/s/ Benjamin J. Wilensky w/consent                 /s/ Adam C. Zwicker
Arvin J. Pearlman (P18743)                        Adam C. Zwicker (P73672)
Benjamin J. Wilensky (P75302)                     GALLAGHER SHARP LLP
SOMMERS SCHWARTZ, P.C.                            Attorney for Defendant
Attorneys for Plaintiff
